Citation Nr: 1720599	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing loss in excess of 20 percent prior to April 26, 2016, and 40 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1944 to March 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Manila Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran perfected an appeal as to the disability ratings assigned for the issue of his service-connected bilateral hearing loss.  He noted that he also sought an earlier effective date for the ratings. The earlier effective date issue, however, is part and parcel of the increased rating claim on appeal.  As the Veteran's rating had already been staged, the Board shall determine the propriety of both the dates of the stage and the ratings assigned for the entire appeal period.  Thus, the question of whether an earlier effective date for the grant of service connection will be adequately addressed in the increased rating context and need not be considered as a separate issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the claims on appeal can be adjudicated.

A TDIU may be assigned where the combined rating for the Veteran service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Currently, the Veteran is service-connected for an other-specified trauma or stress related disorder, rated as 50 percent disabling and for bilateral sensorineural hearing loss, rated as 20 percent disabling prior to April 26, 2016, and 40 percent thereafter.  Prior to April 26, 2016, the Veteran's combined evaluation for compensation was 60 percent.  Thus, he does not meet the minimum schedular criteria for a TDIU for this time period.  38 C.F.R. § 4.16(a).  After April 26, 2016, the Veteran meets the schedular percentage requirements for TDIU.  Id.

The Veteran was afforded a VA PTSD examination in April 2015.  The VA examiner noted that the Veteran had significant cognitive impairment.  The record also shows that the Veteran was afforded VA Hearing Loss and Tinnitus examinations in July 2014 and April 2016.  The Veteran noted that he could hardly hear anything and that he had a problem understanding spoken words.  

A review of the VA examination reports, however, shows that the VA examiners did not specifically comment in detail on the Veteran's occupational impairment as a result of his service-connected disabilities.  It is unclear exactly how the Veteran's service-connected disabilities impact his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background  Thus, a new examination must be provided on remand.

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for his service-connected bilateral hearing loss disability to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, a decision by the Board on the Veteran's bilateral hearing loss claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA medical examination addressing the occupational impairment of the Veteran's service-connected disabilities (specified trauma or stress related disorder and bilateral sensorineural hearing loss).  Please explain all occupational impairment/effects in detail.  A review of the claims file is needed in this case, and all opinions must be supported by a VA examination.

2.  After the above has been accomplished, the AOJ must consider whether referral of this case for extraschedular TDIU consideration under 38 C.F.R. § 4.16(b) is warranted prior to April 26, 2016.

3.  Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for TDIU.  If a benefit sought is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




